OPINION

Per Curiam:

This appeal is from a judgment for defendants in a suit involving an automobile collision. Appellants present four assignments of error. The record on appeal, as originally sent up, did not reflect any errors, objections thereto or offers of *601proof made, and for that reason the record was wholly insufficient to allow us to consider any of the claims of error presented.
Subsequently, by permission of the court, the record on appeal was supplemented by appellants in an attempt to show error of the trial court in refusing to give certain jury instructions which had been offered. Even as supplemented, however, the record fails to demonstrate any error of the trial court. The instructions offered were not an accurate statement of the law applicable to the case. An accurate statement of applicable law was set forth by the instructions given. The jury was fully and properly charged.
Having reviewed the briefs and the record as supplemented we find that the assignments of error are without merit. Accordingly, the judgment of the trial court is hereby affirmed.